       Case 2:19-po-00371-KJN Document 10 Filed 03/23/21 Page 1FILED
                                                                   of 1
                      UNITED STATES DISTRICT COURT          March 23, 2021
                     EASTERN DISTRICT OF CALIFORNIA       CLERK, US DSITRICT COURT
                                                                   EASTERN DISTRICT OF
                                                                       CALIFORNIA


UNITED STATES OF AMERICA,                   Case No. 2:19-po-00371-KJN

                Plaintiff,

      v.                                            ORDER FOR RELEASE OF
                                                     PERSON IN CUSTODY
CHRISTINA MCCORDEASTER

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release CHRISTINA MCCORDEASTER

Case No. 2:19-po-00371-KJN Charges 41 CFR § 102-74.390 from custody for the

following reasons:

                      Release on Personal Recognizance

                      Bail Posted in the Sum of $

                             Unsecured Appearance Bond $

                             Appearance Bond with 10% Deposit

                             Appearance Bond with Surety

                             Corporate Surety Bail Bond

                             (Other): Time served. Defendant’s release is delayed
                         X   until 9:00 AM on 3/24/2021. Defendant to be released

                             on 3/24/2021 at 9:00 AM.

      Issued at Sacramento, California on March 23, 2021 at 2:00 PM
